Title: To Benjamin Franklin from C. W. K. and J. H., 14 February 1777
From: K., C. W.,H., J.
To: Franklin, Benjamin


This letter is a mystery to which we have no solution. The hand we cannot identify, but Franklin’s endorsement makes us suspect that the bearer himself may have been the writer. The initials “C. W. K.” suggest nothing to us. “J. H.” may well be John Horne, better known later as Horne Tooke. In 1775 he had played a prominent part in raising a subscription in London for the dependents of Americans killed at Lexington and Concord, and two years later was tried and imprisoned for his part in that affair. All that can be said with assurance is that Horne, if this letter is not a complete concoction, would have been a logical backer for Potter’s mission to France.
Israel Ralph Potter (c. 1744–1826) was a Rhode Islander who had fought at Bunker Hill. He then sailed in the Continental brig Washington, Captain Sion Martindale, and was captured at sea and imprisoned in England. After his escape he went to London, as mentioned here, and then made two visits to Paris. On both of them, according to his later account, he saw Franklin, who promised that if he returned he would be given passage to America; but the outbreak of war between France and Britain prevented this third trip. His story is consonant with the suggestion in the present letter that he was in Paris to further, in some way not explained, the American cause in Britain. The crucial difficulty, however, is two entries in Franklin’s accounts that February, both apparently covering the same disbursement of 120 l.t.: in one it was to “Potter, an American Prisoner escap’d from England, to help him home”; in the other it was to “Israel Potter and Edward Griffis, to bear their Expenses to Nantes.” Franklin believed, these entries indicate, that Potter was homeward bound; but how could he have believed so when he had this letter in his hands? That is part of the mystery.
 
Sr
Feaby 14th 1777
We Have Taken This oppertunity of writing To you by The bearer Hereof Hoping you are in good Health As we are at This Time by The will of god.
Sr we Have the Pleasure to Inform you That The bearer Hereof Isreal relft Potter was Taken Prisnor on board The Washington Commanded by Captain Marlinggal and Caried into Pounchmouth From which Pleace he gained his Libberty after sumtim of Confindment There and he is we Can Ashure you a man That is greatly to be Estemed For his Vallor and Zeal Which he Hath often Shewed For the Cause of his Country. For Atho he was A Prisnor Himself yet he gladly Accepted The oppertunity of being our searvant To go To Relive his brother Souldiers That where [were] in Prison in London Twice and Hath often Expressed The Greatest Desire to Return Again to Amarica but Could Not by Any means Efect it. But we Have sent him unto you and Have Asised [assisted?] him as well as we Could at Present. But as we and many other Friends are very Desirous to Know The True State of Afairs We Desire That he may Return as Soon as Possible As he will be The only Person That Can be Depended upon For That Purpose. For he knows And Hath been in great Part of England and as he Hath A Searvant with him he may Pass Very Safely and we Dought Not But he will. And we Can Asure you That you Have A great many Friends In England who will with us Asist To The utmost of Their Power in all Things. We are well known By The bearer who will give you A Perticular Acount of us. But The sooner he Returns The Better it will be For There is Like To be Troublesum Times in England Very Soon So No more at Present. We are your
C:W:K and J: H
 To the Rev Mr F
 
Addressed: For Mr / Fran Paris / France
Endorsed: Israel Potters, pretended Letter from some Gentm. in England.
